On the Court’s own motion it is ordered that these appeals be and the *924same are hereby resubmitted for decision, without further argument or briefing by the parties.
J. R. Wheatley, for plaintiff-appellant. John A. Fillion, Jordan Rossen, Edwin G. Fabré, Ralph O. Jones, Leonard Page, Anne Trebilcock, Marley Weiss, and M. Jay Whitman, for defendants-appellees Bloomer, Kartsonas, and Erves. Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, and Felix E. League, Assistant Attorney General, for defendant-appellee Michigan Employment Security Commission.
Reported at 395 Mich 604.